Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:  Claims 1-16 are allowed.

The present invention is drawn to a catalyst system comprising a metal-ligand complex according to formula (I), shown below.    

                                                
    PNG
    media_image1.png
    115
    207
    media_image1.png
    Greyscale

Salient features include:  M is a metal chosen from Ti, Zr, or Hf, the metal having a formal oxidation state of +2, +3, or +4, each of z1 and z2 is independently selected from the group consisting of sulfur, oxygen, -N(NR)-, =N-, and -C(RR)-, provided that at least one z1 or z2 is -C(RR), and each A is independently chosen from -z3-z4-z5- or -C(R3)C(R4)C(R5)C(R6)-, where each of z3, z4, and z5 is selected from the group consisting of sulfur, oxygen, -N(NR)-, and -C(RR)-, provided that exactly one of z3, z4, and z5 is -C(RR)- or that exactly two of z3, z4, and z5 are -C(RR)-.  
Another embodiment of the invention is a polymerization process for producing an ethylene-based polymer or a propylene-based polymer in the presence of the catalyst system and at least one activator.  See claims for full details.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”





Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rip A. Lee whose telephone number is (571)272-1104.  The examiner can be reached on Monday through Friday from 9:00 AM - 5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached at (571)272-5772.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RIP A LEE/Primary Examiner, Art Unit 1762                                                                                                                                                                                                        April 20, 2021